       Case 2:19-cr-00148-WBS Document 34 Filed 03/11/21 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Mia_Crager@fd.org
5
     Attorney for Defendant
6    POR JOUA VANG
7                                 IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                   ) Case No. 2:19-cr-00148-WBS
10                                               )
                     Plaintiff,                  ) STIPULATION AND ORDER TO CONTINUE
11                                               ) STATUS CONFERENCE
            vs.                                  )
12                                               ) Date: March 15, 2021
     POR JOUA VANG,                              ) Time: 9:00 a.m.
13                                               ) Judge: William B. Shubb.
                     Defendant.                  )
14                                               )
                                                 )
15
16           IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
17   Attorney, through Assistant United States Attorney James Conolly, attorney for Plaintiff and
18   Federal Defender Heather E. Williams through Assistant Federal Defender Mia Crager, attorney
19   for Por Joua Vang, that the status conference, currently scheduled for March 15, 2021, be

20   continued to May 24, 2021 at 9:00 a.m.
            Defense counsel recently returned from maternity leave. She is reviewing discovery,
21
     discussing possible resolutions, and making further discovery requests. Counsel anticipates that
22
     every aspect of her representation of Mr. Vang will be slowed down because of the present
23   public health crisis (see General Orders 611 and 612). Counsel for defendant believes that failure
24   to grant the above-requested continuance would deny counsel the reasonable time necessary for
25   effective prepration, taking into account the exercise of due diligence.

26           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
     excluded of this order’s date through and including May 24, 2021; pursuant to 18 U.S.C. §3161
27
     (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4 based
28
     Stipulation and Order to Continue Status        -1-
     Conference
       Case 2:19-cr-00148-WBS Document 34 Filed 03/11/21 Page 2 of 3


     upon continuity of counsel and defense preparation.
1
2            Counsel and the defendant also agree that the ends of justice served by the Court granting

3    this continuance outweigh the best interests of the public and the defendant in a speedy trial.

4                                                  Respectfully submitted,

5    Dated: March 10, 2021                         HEATHER E. WILLIAMS
                                                   Federal Defender
6
                                                   /s/ Mia Crager
7                                                  MIA CRAGER
                                                   Assistant Federal Defender
8
                                                   Attorney for Defendant
9                                                  POR JOUA VANG

10   Dated: March 10, 2021
                                                   PHILLIP A. TALBERT
11                                                 Acting United States Attorney

12                                                 /s/ James Conolly
                                                   JAMES CONOLLY
13                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and Order to Continue Status        -2-
     Conference
       Case 2:19-cr-00148-WBS Document 34 Filed 03/11/21 Page 3 of 3



1                                               ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including May
9    24, 2021, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the March 15, 2021 status conference shall be continued until May 24, 2021, at 9:00
13   a.m.
14
     Dated: March 10, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and Order to Continue Status           -3-
     Conference
